827 F.2d 769
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.GANNETT OUTDOOR COMPANY, Plaintiff-Appellee,v.CITY OF WESTLAND;  Robert Fritz;  Paul Diefenbach;  andGeorge Wilhelmi, Defendants-Appellants.
No. 86-1573.
United States Court of Appeals, Sixth Circuit.
Aug. 31, 1987.

On Appeal from the United States District Court for the Eastern District of Michigan.
Before LIVELY, MILBURN and RYAN, Circuit Judges.
PER CURIAM.


1
Defendants appeal a district court order requiring the City of Westland to issue three permits, sought by plaintiff Gannett Outdoor Company, that would permit Gannett to erect billboards in particular areas of the city.  The district court held that the ordinance the city relied upon to deny the permits unconstitutionally favored commercial speech over non-commercial speech under Metromedia Inc. v. City of San Diego, 453 U.S. 490 (1981).  We VACATE the district court's order and REMAND for reconsideration in view of Wheeler v. Kentucky, No. 86-5423, slip op.  (6th Cir.  June 22, 1987), which was decided subsequent to the trial court's order in this case.